Citation Nr: 1810111	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  13-21 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a back disability, to include degenerative changes of the lumbosacral spine at L5-S1 with spondylolisthesis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from November 1964 to June 1968. 

This matter comes before the Board of Veterans' Appeals (Board) from a July 2013 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Nashville, Tennessee. 

In February 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record. 

This matter was most recently before the Board in July 2017 (when it was reopened and remanded for records and a clinical opinion).  It has now returned to the Board for further appellate consideration.  There has been substantial compliance with the Board's directives.  


FINDINGS OF FACT

1.  The Veteran's service treatment records are negative for complaints of, or treatment for, a back disability; he had a normal spine upon clinical examination at separation.

2.  The earliest clinical evidence of a back disability is not until three decades after separation from service.

3.  The most probative evidence of record is against a finding that the Veteran has a current back disability causally related to, or aggravated by, active service.



CONCLUSION OF LAW

The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).   

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.
 
The Veteran asserts that he injured his back in service in 1967 while off-loading supplies and that he has had continuity of symptoms since then.  The Veteran has been diagnosed with diffuse moderate degenerative disc disease; degenerative arthritis, segmental instability, and lumbago (e.g. see August 2010 and August 2017 VA examination reports).  The Board finds, as discussed below, that service connection is not warranted.  

Initially, the Board notes that there are no service treatment records (STRs) or post-service clinical records for more than two decades after separation from service reflecting back complaints.  

The Veteran's STRS, which are negative for a back complaint, reflect that he was seen for genitourinary complaints on approximately fourteen occasions (e.g. March 1967, April 1967, May 1967, and July 1967), had further testing done in July 1967, had a chest x-ray done in November 1967, had a vaccine in December 1967, complained of a sore throat (December 1967), had a vaccine in January 1968, complained of vomiting (April 1968), complained of a right inguinal hernia (May 1968, June 1968), and had a gram stain positive for infection (June 1968).  They also reflect that he was given a vision examination in November 1967. 

The Veteran contends that in approximately June 1967, he was treated for a back injury with a heat lamp for two days, provided with pain medication, and given light duty.  The Board finds that if the Veteran had such treatment, it is reasonable that it would have been noted in the claims file as his other complaints (listed above) were so noted.  

In addition, although the Veteran contends that the injury occurred in approximately June 1967, he was seen by clinicians for other conditions in July 1967, November 1967, December 1967, January 1968, April 1968, May 1968, and June 1968 but no notation was made for the back.  If the Veteran had chronic complaints of the back, it seems reasonable that he would have sought treatment for it because medical care was available as evidenced by his other visits, to include seeking treatment for a reported five-month bulge (hernia) in his abdomen which was not causing any pain.

The Veteran's June 1968 Report of Medical Examination reflects that his spine was normal upon clinical examination.  The Veteran was noted to have a well-healing scar post a right inguinal hernioplasty, and four tattoos.  The Board finds that if the Veteran had pain, stiffness, or other complaints of the spine, it would have been reasonable for it to have been noted upon examination. 

The Veteran separated from service in June 1968.  The earliest post-service evidence of a back disability is not for more than thirty years after separation from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).
 
In August 1999, the Veteran had a motor vehicle accident.  An August 1999 private record from Dr. Lusardi reflects that the Veteran "complains of low back pain on the left side and left hip pain since a motor vehicle accident on 8-12-99."

An August 1999 University Medical Center (UMC) x-ray report reflects degenerative changes most severe at L5-S1 with grade 1 spondylolisthesis which is probably due to degenerative facet joint disease.  An additional report reflects mild degenerative changes of the cervical spine also.  Another UMC record reflects that the Veteran complained of pain in the neck and lumbar spine after the motor vehicle accident.  

A September 1999 UMC outpatient physical therapy record reflects that the Veteran reported that due to a motor vehicle accident, he had a non-displaced hip fracture on the left and a pelvic fracture on the right for which he was on crutches for six weeks.  It was further noted as follows:  

Patient states at this time he now has pain across his low back region which increases with sitting for prolonged periods of time i e greater than 15 minutes or walking or standing for greater than 15 minutes. . . . .  Patient does have a history of low back pain and back problems for which he has been treated previously by a chiropractor.

The September 1999 records also reflect that the Veteran reported that "he has had back pain that radiates down his legs in a similar pattern for several years but usually it would be better over the few days."

A November 1999 private record from Dr. D. Lusardi (Tennessee Sports Medicine & Orthopaedics) reflects that the Veteran continued to have persistent back pain after the motor vehicle accident.  Dr. Lusardi stated as follows:

ASSESSMENT Low back pain post motor vehicle accident probably related to degenerative disc disease noted on MRI.

PLAN I have discussed this problem with the patient. He actually states that this pain is similar to the pain that he had a year ago prior to this accident but then it did not last for as long but this is still very much the same type of pain that he has had at that point.  I think this is probably related to a degenerative disk. The pain got exacerbated from this motor vehicle accident 

A December 1999 letter from Dr. D. Lusardi reflects that he had been treating the Veteran for four months since he was injured in a motor vehicle accident; it was noted that he was left with residual pain in his back at the L4-L5 area that radiated to his left side.  Dr. Lusardi also stated as follows:

On further questioning [the Veteran] states that this pain actually began back while he was in the military back in 1967 from an injury that occurred at that time and over the years has had pain that is similar in character and location to the pain that he is having now on the left side of his back.  We did do an MRI of his back which did show some degenerative disc disease at the level of L4 5 with a mild disk bulge, no herniated disk.  This note is essentially to document that this patient does have this condition and that this is part of the requirement by the Department of Veterans Affairs to document the patient has a condition in the process that he is now in in trying to obtain disability from the VA for this injury.  

This December 1999 statement made for compensation purposes is the earliest evidence that the Veteran was claiming back pain since service.  The mere recitation of a veteran's self-reported lay history does not constitute competent medical evidence of diagnosis or causality. See LeShore v. Brown, 8 Vet. App. 406 (1996). 

A June 2000 Mid-South Orthopedic Associates, P.C. (Dr. Dimick) record reflects that the Veteran had been a heavy equipment operation for several years and, as follows: 

[s]even to eight years ago he developed atraumatic onset of low back discomfort.  He was treated by a chiropractor  . . . with subsequent decrease in pain.  Interval "normal lower back pain" after straining to lift heavy items.  He relates that he would be sore in his back muscles for one to two days after which it would clear.  On 8/12/99 he relates he was involved in a motor vehicle accident. . . .  . 

Thus, when seeking medical treatment, the Veteran asserted the onset of his back pain as much later than service, with an approximate onset date of approximately 1992 to 1993 (which would be more than two decades after separation from service).  The pain was also noted to be intermittent (e.g. occurring after lifting heavy items) prior to August 1999.

In sum, the evidence reflects that the Veteran had intermittent pain prior to August 1999 and that it had preceded the 1999 motor vehicle accident by one to several years.  The Board finds that "one" to "several" is not synonymous, or even close, to thirty years.  It is most likely that the pain preceded the 1999 accident by one to eight years.  Moreover, the pain was not noted to be constant but rather it was noted to be intermittent due to strenuous activity and which was relieved after a few days.

The claims file includes a 2007 statement from a fellow service member (G.C.) indicating that he went to see the Veteran after he injured his back in service and witnessed him in sick bay with a heat lamp on his back.  G.C. also noted that he had been in contact with the Veteran all of his life and that the Veteran had complained of back pain often over the years.  A May 2012 buddy statement from V. reflects that he was present when the Veteran injured his back off-loading supplies in service and that the Veteran had problems with his back until he was discharged in 1968.  A buddy statement from D.M. reflects that he served with the Veteran from December 1966 to June 1968 and he recalls the Veteran injuring his back while off-loading supplies and having back pain and problems until he was discharged in 1968.  The Board has considered the buddy statements and the VA Form 21-4138 dated in May 2012 which is signed by approximately nine of the Veteran's family members indicating that they have known the Veteran to have "back problems since exiting the military in 1968."   

The Board notes that the Veteran is competent to report pain, and that other individuals are competent to report what they witness; however, the Board finds that the lay statements made several decades after service are less probative than the clinical records closer in time to service.  Even assuming that the Veteran had an injury in 1967, the contention of pain until his discharge in June 1968 is inconsistent with the contemporaneous medical evidence, and particularly, the normal spine examination upon separation.  The Board also notes that the Veteran's statements as to onset of back pain have been inconsistent, as noted above.  Given these inconsistencies, the lay statements lack credibility and are less probative than the medical evidence. 

In December 1999 and July 2001 correspondence, the Veteran contended that after injuring his back in service, he had two days of heat treatment, a week of pain medication, and that he has had intermittent complaints since then after doing heavy lifting.  However, in a November 2011 typed statement, the Veteran asserted that he was given light duty for six weeks after his alleged injury in service.  In an August 2017 VA Form 21-4138, the Veteran stated that after injuring his back in service, he was treated with a heat lamp and was "given light duty for a few days".  The Board finds that not only is the Veteran inconsistent with regard to the recovery time for his alleged injury (i.e. a few days versus six weeks) but that if the Veteran had such an injury as to require light duty and continued pain thereafter, there would be STRs documenting such.  

The Board has also reviewed the Veteran's military personnel record for evidence that he was unable to perform his duties or that he was placed on light duty in June 1967 or thereafter, but there are no such records.  (A July 1967 Administrative Remark notes a promotion.)

In a January 2008 statement, the Veteran asserted that a back injury in service led to "years of pain and back problems eventually disabling him and rendering him completely unemployable."  He testified at the February 2017 Board hearing that he has had "pretty much continuous" pain since 1967.  The Board finds that such assertions lack significant probative value as they are inconsistent with his earlier statements that pain began in approximately 1992, and that prior to 1999, the pain was "normal lower back pain" after straining to lift heavy items and would be in his back muscles for one to two days but then clear.  (In addition, in a December 1999 statement, he asserted that he had back pain if he did excessive lifting and it had not occurred between September 1998 and August 1999.) 

The Board also notes that the claims file includes a 2001 deposition transcript of Dr. S. Neely in which he testified that he believed that the Veteran had a "degree of back symptoms prior to the [August 1999] accident based on [the Veteran's] statement and Dr. Lusardi's and Dr. Dimick's records.  However, these always seem to resolve in a couple of days, and he was able to operate heavy machinery in his vocation" (see page 16 of deposition).  The Board does not dispute that the Veteran had back complaints prior to the August 1999 motor vehicle accident.  Rather, the Board finds that any such pain was not continuous from service. 

To the extent the Veteran is asserting continuity of symptomatology from an injury in 1967 in service, his statements are inconsistent with the clinical records, and are less than credible, as are the lay statements asserting such.  In making such a credibility finding, the Board is not necessarily finding that the Veteran or others have any intent to deceive.  Rather, the Veteran and others may be simply mistaken in their recollections due to the fallibility of human memory for events that occurred decades earlier.  The Board has, however, also considered that the statements appear to be based on a desire to obtain compensation rather than for treatment purposes.  See Cartright v. Derwinski, 2 Vet. App.24, 25 (1991) (finding that, while the Board may not ignore a Veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits, personal interest may affect the credibility of the evidence); see also Caluza v. Brown, 7 Vet. App. 498, 510-511  (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the testimony.)  

The Board again acknowledges that the Veteran is competent to describe pain in the back even though the symptom was not recorded in service, but, as the STRs lack the documentation of the combination of manifestations sufficient to identify a back problem, and sufficient observation to establish chronicity during service, and as chronicity in service is not adequately supported by the STRs or other evidence, then a showing of continuity of symptomology after service is required to support the claim.  38 C.F.R. § 3.303(b).  There is not credible continuity of symptoms after service to support the Veteran's claim.  The Veteran had a normal spine upon clinical examination at separation, and for many years subsequent to service, his back symptomatology was, at most, intermittent.  As a result, any clinical opinion which is based on reports of continuity since service lacks probative value. 

The Veteran testified at the 2017 Board hearing that he worked in management for 25 years after separation from service, stating that he started as a supervisor and became a plant manager; thus, implying that he would not have injured his back post-service.  However, several records reflect that the Veteran was not solely a non-labor supervisor.  SSA records reflect that he had been a heavy equipment operator required to work at the medium exertional level, an October 1999 record reflects that the Veteran was employed as a construction worker, an August 2010 VA examination report reflects that prior to working in management, the Veteran "ran machines," and Dr. Neely noted in 2001 that the Veteran operated heavy machinery in his vocation.  In addition, the August 2017 VA examination report reflects that the Veteran reported that he operated heavy machinery for two and a half years. 


An August 2010 VA examination report includes an opinion which notes as follows:

Subsequent [to the 1999 motor vehicle accident] MRIs done in August of 1999 revealed degenerative changes to [the Veteran's] c-spine as well as his l-spine with some anterior slippage of L5 vertebra on S1 vertebra. It is apparent, then, that the vet had degenerative changes to his cervical and his lumbar spine already in place in 1999 when the vet was 52 years of age, some 31 years after his military service. It is less likely than not that the degenerative changes of the vet's spine documented in 1999 were a result of the claimed injury which occurred sometime in the 1960s (likely a strain based on treatment with only a heat lamp) while vet was in the military and more likely a result of the process of aging, a genetic predisposition to disc pathology, the rigors of the vet's civilian job, and the rather severe trauma suffered by the vet in the MVA in 1999.  OTHER COMMENT: From UpToDate, OnLine version 18.2:  Advanced age is one of the strongest risk factors associated with osteoarthritis. The National Health and Nutrition Examination Survey found the prevalence of this disease to be less than 0.1 percent in those aged 25 to 34 years old versus a rate of over 80 percent in people over age 55.  These findings are consistent with those of early studies.  There is no evidence in the literature that links soft tissue injuries such as muscle strains/sprains to the development of arthritis, and medical predisposition to disc pathology is well described in medical literature.   .http://www.orthojournalhms.org/volume2/html/articles7.htm   . . . . . 

An August 2017 VA examination report and opinion based on review of the pertinent evidence again reflects that it is less likely as not that the Veteran has a back disability causally related to service but more likely a result of the process of aging, a genetic predisposition to disc pathology, the sedentary nature of the Veteran's civilian job, and the motor vehicle accident.  In sum, the preponderance of the evidence is against a finding that any current back disability is related to, or aggravated by service.

In correspondence dated October 2017, the Veteran also challenged the adequacy of his August 2017 VA examination, arguing that the VA examiner was unprofessional (for putting her head back on her chair as if she were bored and seeming to take little interest in a written statement he provided) and disrespectful (for noting a specific infection).  A presumption of regularity is applied to all manner of VA processes and procedures. Miley v. Principi, 366 F.3d 1343, 1346-47 (Fed. Cir. 2004) ("The presumption of regularity provides that, in the absence of clear evidence to the contrary, the court will presume that public officers have properly discharged their official duties."); Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir. 2008) (applying the presumption of regularity to VA examination). Clear evidence is required to rebut the presumption of regularity. Miley, 366 F.3d at 1347.

Here, the Board finds that the presumption of regularity has not been rebutted. The VA medical opinion completed by the examiner clearly indicates that the examiner performed an in-person examination, reviewed the Veteran's claims file, and addressed the inquiry relevant to determining whether the Veteran had a current back disability related to service.  Moreover, there is no indication of bias on the part of examiner as the report was detailed and the medical evidence was discussed in an objective manner.  While the Board regrets that the Veteran found the examiner disrespectful and unprofessional, the examination findings are adequate and sufficient upon which to decide the claim.  Accordingly, the VA's duty to provide an examination and medical opinion has been satisfied.

The Veteran is competent to report pain in his back; however, he has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of spine, and arthritis due to trauma, use, or age.  The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER

Entitlement to service connection for degenerative changes of the lumbosacral spine at L5-S1 with spondylolisthesis is denied.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


